Citation Nr: 1147018	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to a low back disorder.

5.  Entitlement to service connection for sciatic nerve neuritis of the right leg, as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2010 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right knee disorder, a left knee disorder, a low back disorder, peripheral neuropathy of the bilateral lower extremities, as secondary to a low back disorder, and sciatic nerve neuritis of the right leg, as secondary to a low back disorder.

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds the duty to assist has not been met.  Although the Veteran was provided VA examinations for his knee disorders, the Board finds the opinions provided to be inadequate.  During the September 2008 VA examination, the examiner stated that the Veteran did not have an injury other than running while in service.  This is incorrect, as the Veteran testified that he injured his knees while slipping on rocks in service.  See August 2010 Hearing Transcript, page 3.  The injury is also documented in a December 1976 service treatment record.  Furthermore, the Veteran was diagnosed with chondromalacia multiple times during service and was noted to have a possible torn cartilage.  See December 1976 service treatment records.  The Board finds the Veteran should be afforded a new VA examination and more complete and thorough medical opinion should be obtained.

Similarly, the Veteran was afforded a VA examination July 2009 for his low back pain.  The examiner opined that although the Veteran did lift heavy loads in the service his low back pain was most likely due to his age and the fact he was able to work from 1979 to 2008 doing pipeline/construction.  See July 2009 VA examination.  However, the Veteran has testified that he did not do strenuous work until 1995.  See August 2010 Hearing Transcript, page 25.  Additionally, the Veteran testified that he injured his back during service after falling several times.  See August 2010 Hearing Transcript, page 20.  Furthermore, records indicate the Veteran sought treatment for low back pain in November 1979, only two months after discharge.  The Board finds the Veteran should be afforded a new VA examination and a new medical opinion should be obtained that considers all the evidence of record.

To date, medical opinions regarding the etiology of his peripheral neuropathy of bilateral lower extremities and sciatic nerve neuritis of the right leg have not been obtained.  The Veteran should be afforded a VA examination to determine the etiology of his peripheral neuropathy of the bilateral lower extremities and sciatic nerve neuritis of the right leg.  Medical opinions should be obtained to determine whether the disorders are proximately due to or aggravated by his low back disorder.

Finally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include any updated VA treatment records.  Ask the Veteran for a list of medical providers who have treated him for his claimed disorders.  After securing any necessary authorization or medical releases, the AOJ should obtain those records and associate them with the claims folder.  Also, notify the Veteran that he may obtain the evidence himself and send it to VA.

If no further records are available, properly document a negative response in the file.  

2.  Afford the Veteran a VA examination for his right and left knee.  

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should note all current knee diagnoses.

For each diagnosed disorder, the examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the currently diagnosed left knee disorder is causally or etiologically related to the Veteran's military service; or

b)  the currently diagnosed right knee disorder is causally or etiologically related to the Veteran's military service 

A medically based explanation to support each opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology and must comment on the Veteran's report of in-service injury.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Afford the Veteran a VA examination for low back disorder.  

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should note all current low back diagnoses.

For each diagnosed disorder, the examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the currently diagnosed low back disorder is causally or etiologically related to the Veteran's military service.

A medically based explanation to support the opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology and must comment on the Veteran's report of in-service injury as well as the VA treatment 2 months after discharge from service.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Afford the Veteran a VA examination for peripheral neuropathy of the bilateral lower extremities, as secondary to a low back disorder.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should note all diagnoses.

For each diagnosed disorder, the examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the currently diagnosed peripheral neuropathy of the bilateral lower extremities is causally or etiologically related to the Veteran's military service; or

b)  the currently diagnosed peripheral neuropathy of the bilateral lower extremities is proximately due to or aggravated by his low back disorder.

A medically based explanation to support each opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Afford the Veteran a VA examination for sciatic nerve neuritis of the right leg, as secondary to a low back disorder.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  

The examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the currently diagnosed sciatic nerve neuritis of the right leg is causally or etiologically related to the Veteran's military service; or

b)  the currently diagnosed sciatic nerve neuritis of the right leg is proximately due to or aggravated by his low back disorder.

A medically based explanation to support each opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
6.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

7.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


